    Case 21-03007-sgj Doc 28 Filed 06/04/21                  Entered 06/04/21 19:29:32              Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                        )
In re:                                  )
                                        )                                   Chapter 11
                                   1
HIGHLAND CAPITAL MANAGEMENT, L.P.,      )
                                        )                                   Case No. 19-34054 (SGJ)
                  Debtor.               )
                                        )
                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.       )
                                        )
                  Plaintiff,            )
vs.                                     )                                   Adv. Pro. No. 21-03007 (SGJ)
                                        )
HCRE PARTNERS, LLC (n/k/a NEXPOINT REAL )
ESTATE PARTNERS, LLC,)                  )
                                        )
                  Defendant.            )
                                        )

                                      CERTIFICATE OF SERVICE

      I, Hannah Bussey, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On June 1, 2021, at my direction and under my supervision, employees of KCC caused
the following documents to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and on June 2, 2021, via First Class Mail upon the service list attached hereto as
Exhibit B:

     •   Debtor's Opposition to Motion for Leave to File Amended Answer [Docket No. 18]




                                           (Continued on Next Page)




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 21-03007-sgj Doc 28 Filed 06/04/21        Entered 06/04/21 19:29:32   Page 2 of 6




   •   Declaration of John A. Morris in Support of Debtor's Opposition to Motion for
       Leave to File Amended Answer [Docket No. 19]


Dated: June 4, 2021
                                            /s/ Hannah Bussey
                                            Hannah Bussey
                                            KCC
                                            Meidinger Tower
                                            462 South 4th Street
                                            Louisville, KY 40202




                                            2
Case 21-03007-sgj Doc 28 Filed 06/04/21   Entered 06/04/21 19:29:32   Page 3 of 6



                             EXHIBIT A
          Case 21-03007-sgj Doc 28 Filed 06/04/21                    Entered 06/04/21 19:29:32          Page 4 of 6
                                                            Exhibit A
                                                      Adversary Service List
                                                     Served via Electronic Mail


            Description               CreditorName                CreditorNoticeName                       Email
 Financial Advisor to Official                                Earnestiena Cheng, Daniel H  Earnestiena.Cheng@fticonsulting.com;
 Committee of Unsecured Creditors FTI Consulting              O'Brien                      Daniel.H.O'Brien@fticonsulting.com
                                  Hayward & Associates        Melissa S. Hayward, Zachery  MHayward@HaywardFirm.com;
 Counsel for the Debtor           PLLC                        Z. Annable                   ZAnnable@HaywardFirm.com
 Counsel for UBS Securities LLC                               Andrew Clubok, Sarah         andrew.clubok@lw.com;
 and UBS AG London Branch         Latham & Watkins LLP        Tomkowiak                    sarah.tomkowiak@lw.com
 Counsel for UBS Securities LLC                               Asif Attarwala, Kathryn K.   asif.attarwala@lw.com;
 and UBS AG London Branch         Latham & Watkins LLP        George                       Kathryn.George@lw.com
 Counsel for UBS Securities LLC                               Jeffrey E. Bjork, Kimberly A.jeff.bjork@lw.com;
 and UBS AG London Branch         Latham & Watkins LLP        Posin                        kim.posin@lw.com
 Counsel for UBS Securities LLC                               Zachary F. Proulx, Jamie     Zachary.Proulx@lw.com;
 and UBS AG London Branch         Latham & Watkins LLP        Wine                         Jamie.Wine@lw.com
                                                                                           mclemente@sidley.com;
                                                              Matthew Clemente, Alyssa     alyssa.russell@sidley.com;
 Counsel for Official Committee of                            Russell, Elliot A. Bromagen, ebromagen@sidley.com;
 Unsecured Creditors                 Sidley Austin LLP        Dennis M. Twomey             dtwomey@sidley.com
                                                              Penny P. Reid, Paige Holden preid@sidley.com;
                                                              Montgomery, Juliana          pmontgomery@sidley.com;
 Counsel for Official Committee of                            Hoffman, Chandler M.         jhoffman@sidley.com;
 Unsecured Creditors                 Sidley Austin LLP        Rognes                       crognes@sidley.com
 Counsel for HCRE Partners, LLC                                                            brant.martin@wickphillips.com;
 (n/k/a NexPoint Real Estate         Wick Phillips Gould &    Brant C. Martin, Jason M.    jason.rudd@wickphillips.com;
 Partners, LLC)                      Martin, LLP              Rudd, Lauren K. Drawhorn     lauren.drawhorn@wickphillips.com




Highland Capital Management, L.P.
Case No. 19-34054                                            Page 1 of 1
Case 21-03007-sgj Doc 28 Filed 06/04/21   Entered 06/04/21 19:29:32   Page 5 of 6



                             EXHIBIT B
                            Case 21-03007-sgj Doc 28 Filed 06/04/21             Entered 06/04/21 19:29:32          Page 6 of 6
                                                                         Exhibit B
                                                                   Adversary Service List
                                                                 Served via First Class Mail

                   Description                    CreditorName           CreditorNoticeName               Address1               City   State    Zip
      Counsel for UBS Securities LLC and                              Andrew Clubok, Sarah         555 Eleventh Street,
      UBS AG London Branch                    Latham & Watkins LLP    Tomkowiak                    NW, Suite 1000            Washington DC      20004
      Counsel for UBS Securities LLC and                              Asif Attarwala, Kathryn K.   330 North Wabash
      UBS AG London Branch                    Latham & Watkins LLP    George                       Avenue, Ste. 2800         Chicago    IL      60611
      Counsel for UBS Securities LLC and                              Jeffrey E. Bjork, Kimberly   355 S. Grand Ave., Ste.
      UBS AG London Branch                    Latham & Watkins LLP    A. Posin                     100                       Los Angeles CA     90071
      Counsel for UBS Securities LLC and                              Zachary F. Proulx, Jamie     1271 Avenue of the
      UBS AG London Branch                    Latham & Watkins LLP    Wine                         Americas                  New York   NY      10020
      Counsel for HCRE Partners, LLC (n/k/a   Wick Phillips Gould &   Brant C. Martin, Jason M.    3131 McKinney Avenue,
      NexPoint Real Estate Partners, LLC)     Martin, LLP             Rudd, Lauren K. Drawhorn     Suite 100                 Dallas     TX      75204




Highland Capital Management, L.P.
Case No. 19-34054                                                       Page 1 of 1
